United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS         March 15, 2004
                      FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                          No. 03-30543
                        Summary Calendar



    DARLENE TAYLOR DALLEO, Individually and as the Surviving
                 Wife of Salvadore Dalleo, III,

                              Plaintiff-Appellant,

                             versus

              RIVER CONSTRUCTION CO. INC., ET AL.,

                              Defendants,

                RIVER CONSTRUCTION COMPANY INC.,

                              Defendant - Third Party Plaintiff -
                              Appellee - Appellant,
                               and

          LOUISIANA WORKERS’ COMPENSATION CORPORATION,

                              Defendant - Appellee,

                               v.

            LOUISIANA INSURANCE GUARANTY ASSOCIATION,

                              Third Party Defendant - Appellee.


                       --------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-2397-C
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.
                               No. 03-30543
                                    -2-

PER CURIAM:*

      Darlene Dalleo, surviving spouse of Salvadore Dalleo, III,

appeals    the   district   court’s    grant      of     summary     judgment     and

dismissal of her claims against River Construction Co., Inc., a

marine construction company which employed Mr. Dalleo.                        River

Construction contracted to do dock repair work; it provided the

barge from which its employees did the repair work; Dalleo was

injured while climbing down timbers located on the dock in order to

get   to   the   barge.     Mrs.    Dalleo       filed      suit    against   River

Construction     arguing    that,     as    owner      of    the     barge,   River

Construction     was   negligent    under   33    U.S.C.      §    905(b)   for   not

providing a safe ingress/egress between the barge and the dock.

      Our de novo review of the record reveals that, in its capacity

as owner of the barge, River Construction did not breach its (1)

turnover duty, (2) its duty to protect against hazards arising in

areas or equipment under the barge’s active control, or (3) its

duty to intervene based upon knowledge as barge owner of a serious

hazard ignored by it acting in its capacity as stevedore.                         See

Fontenot v. United States, 89 F.3d 205, 209 (5th Cir. 1996); see

also Scindia Steam Nav. Co. v. De Los Santos, 451 U.S. 156, 166-70

(1981); Howlett v. Birkdale Shipping Co., S.A., 512 U.S. 92, 98

(1994); Castorina v. Lykes Bros. S.S. Co., Inc., 758 F.2d 1025,



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30543
                                 -3-

1031-33 (5th Cir. 1985). The district court was correct to dismiss

Mrs. Dalleo’s negligence claim against River Construction.

     The claims subject of this suit fall within the definition of

ocean marine insurance as defined in LA. REV. STAT. ANN. 22:1379(9)

(West 1995), and the district court correctly dismissed River

Construction’s third-party claim against the Louisiana Insurance

Guaranty Association.   See Blair v. Sealift, Inc., 91 F.3d 755, 757

(5th Cir. 1996); H & B Const. Co., Inc. v. LIGA, 580 So. 2d 931,

933-34 (La. App. 1991).

     AFFIRMED.